DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the phrase “selecting one or more works from the second text string” which believed to be “selecting one or more words from the second text string”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-15, 19-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromack et al. (US 2009/0306981 A1).
Re claims 1, 12, 23:
1. Cromack teaches a method (Cromack, Abstract) comprising: 
obtaining a hearing user's (HU's) voice signal originating at a first device during a communication session between the first device and a second device, the communication session configured for verbal communication such that the HU's voice signal includes speech, the HU's voice signal being a first voice 1-N 100”; [0029] – [0031], “Conversation Attendees”, “Conferees” are hearing users; [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition”); 
obtaining a first text string that is a transcription of the first voice signal, the first text string generated by a first automatic speech recognition (ASR) engine using the first voice signal (Cromack, [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition ... The CES alleviates these problems without requiring explicit speech -recognizer training for each speaker ... for both speaker-dependent and speaker-independent models”; figs. 10 – 16; [0088], “When automatic note field transcription has been invoked, the system displays a new timestamp 6310 and speaker name 6320 in addition to the transcribed note 6330 corresponding to the spoken conversation at each transition in speakers. When multiple speakers are simultaneously speaking, the transcription service separates the independent threads of conversation on separate lines with corresponding starting time stamps and speaker names”); 
obtaining a second text string that is a transcription of the first voice signal, the second text string generated based on input obtained from a device associated with a call assistant (CA) (Cromack, [0039], “Voice-writer-is a human trained to use an automatic speech-recognition system (which has conversely been trained to recognize the individual voice-writer) who listens to untrained speakers' utterances and enunciates those utterances into the speech-recognizer for transcription”; Voice-writer – a call assistant; "Voice-writer" generates a second text string); 
generating an output text string from the first text string and the second text string, the output text string includes one or more first words from the first text string and one or more second words from the second text string (Cromack, figs. 4,6,8; figs. 10 – 16; [0082], “the graphical user interface, each contribution is labeled with the author's name, as is customary in theatrical scripts, on-line forums, and chat sessions”; [0084], “can be replayed later, both during and after the live call (see FIG. 6-Active Call View Web Page/GUI with Bookmark pane detail 6000) … The subscriber can request that the system transcribe the notes at any time”; [0088], “When automatic note field transcription has been invoked, the system displays a new timestamp 6310 and speaker name 6320 in addition to the transcribed note 6330 corresponding to the spoken conversation at each transition in speakers. When multiple speakers are 
providing the output text string as a transcription of the hearing user's voice signal for presentation during the communication session substantially concurrently with the presentation of the HU's voice signal by the second device (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”; [0084], “the user may subsequently request that the service transcribe a note from the audio recording by clicking the Transcribe button 6130 located next to the CogI label title 6210 (see Icon description below)”; conversation transcriptions and the audio segment can be outputted at the same time). 

12. Cromack teaches a method (Cromack, Abstract) comprising: 
obtaining a hearing user's (HU's) voice signal originating at a first device during a communication session between the first device and a second device, the communication session configured for verbal communication such that the HU's voice signal includes speech (Cromack, fig. 1, “Conversation Contributors 1-N 100”; [0029] – [0031], “Conversation Attendees”, “Conferees” are hearing users; [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition”); 
obtaining a first text string that is a transcription of the HU's voice signal, the first text string generated using an automatic speech recognition (ASR) system using the HU's voice signal (Cromack, [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition ... The CES alleviates these problems without requiring explicit speech -recognizer training for each speaker ... for both speaker-dependent and speaker-independent models”; figs. 10 – 16; [0088], “When automatic note field transcription has been invoked, the system displays a new timestamp 6310 and speaker name 6320 in addition to the transcribed note 6330 corresponding to the spoken conversation at each transition in speakers. When multiple speakers are 
obtaining a second text string that is a transcription of a second voice signal, the second voice signal including a revoicing of the HU's voice signal by a call assistant and the second text string generated by the ASR system using the second voice signal (Cromack, [0039], “Voice-writer-is a human trained to use an automatic speech-recognition system (which has conversely been trained to recognize the individual voice-writer) who listens to untrained speakers' utterances and enunciates those utterances into the speech-recognizer for transcription”; Voice-writer – a call assistant; "Voice-writer" generates a second text string); 
generating an output text string from the first text string and the second text string (Cromack, figs. 4,6,8; figs. 10 – 16; [0082], “the graphical user interface, each contribution is labeled with the author's name, as is customary in theatrical scripts, on-line forums, and chat sessions”; [0084], “can be replayed later, both during and after the live call (see FIG. 6-Active Call View Web Page/GUI with Bookmark pane detail 6000) … The subscriber can request that the system transcribe the notes at any time”; [0088], “When automatic note field transcription has been invoked, the system displays a new timestamp 6310 and speaker name 6320 in addition to the transcribed note 6330 corresponding to the spoken conversation at each transition in speakers. When multiple speakers are simultaneously speaking, the transcription service separates the independent threads of conversation on separate lines with corresponding starting time stamps and speaker names”); and 
using the output text string as a transcription of the speech (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”; [0084], “the user may subsequently request that the service transcribe a note from the audio recording by clicking the Transcribe button 6130 located next to the CogI label title 6210 (see Icon description below)”; conversation transcriptions and the audio segment can be outputted at the same time). 


obtaining a hearing user's (HU's) voice signal originating at a first device during a communication session between the first device and a second device, the communication session configured for verbal communication such that the HU's voice signal includes speech (Cromack, fig. 1, “Conversation Contributors 1-N 100”; [0029] – [0031], “Conversation Attendees”, “Conferees” are hearing users; [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition”); 
obtaining a first text string that is a transcription of the HU's voice signal, the first text string generated by a first automatic speech recognition (ASR) engine using the HU's voice signal (Cromack, [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition ... The CES alleviates these problems without requiring explicit speech -recognizer training for each speaker ... for both speaker-dependent and speaker-independent models”; figs. 10 – 16; [0088], “When automatic note field transcription has been invoked, the system displays a new timestamp 6310 and speaker name 6320 in addition to the transcribed note 6330 corresponding to the spoken conversation at each transition in speakers. When multiple speakers are simultaneously speaking, the transcription service separates the independent threads of conversation on separate lines with corresponding starting time stamps and speaker names”); 
obtaining a second text string that is a transcription of a second voice signal, the second voice signal including a revoicing of the HU's voice signal by a call assistant and the second text string generated by a second ASR engine using the second voice signal Cromack, [0039], “Voice-writer-is a human trained to use an automatic speech-recognition system (which has conversely been trained to recognize the individual voice-writer) who listens to untrained speakers' utterances and enunciates those utterances into the speech-recognizer for transcription”; Voice-writer – a call assistant; "Voice-writer" generates a second text string; 
generating an output text string from the first text string and the second text string, the output text string includes one or more first words from the first text string and one or more second words from the second text string (Cromack, figs. 4,6,8; figs. 10 – 16; [0082], “the graphical user interface, each contribution is labeled with the author's name, as is customary in theatrical scripts, on-line forums, and 
providing the output text string, without providing the first text string and the second text string, as a transcription of the speech to the second device for presentation during the communication session (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”; [0084], “the user may subsequently request that the service transcribe a note from the audio recording by clicking the Transcribe button 6130 located next to the CogI label title 6210 (see Icon description below)”; conversation transcriptions and the audio segment can be outputted at the same time). 

Re claim 2:
2. The method of claim 1, wherein the first ASR engine is not trained for transcribing a particular voice signal (Cromack, [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition ... The CES alleviates these problems without requiring explicit speech -recognizer training for each speaker ... for … speaker-independent models”; figs. 10 – 16; [0088], “When automatic note field transcription has been invoked, the system displays a new timestamp 6310 and speaker name 6320 in addition to the transcribed note 6330 corresponding to the spoken conversation at each transition in speakers. When multiple speakers are simultaneously speaking, the transcription service separates the independent threads of conversation on separate lines with corresponding starting time stamps and speaker names”; The ASR in Cromack can be trained to be a speaker-independent model or “not trained to a specific user’s voice signal”). 
Re claim 3:
3. The method of claim 1, wherein generating the output text string further includes: aligning the first text string and the second text string; and comparing the aligned first and second text strings (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; a user may edit/insert a text string into a position (or align) of an ASR transcription (See fig. 15, 15100); [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”).

Re claim 4:
The method of claim 1, wherein the step of providing includes providing the output text string, without providing the first text string and the second text to the second device (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”; [0084], “the user may subsequently request that the service transcribe a note from the audio recording by clicking the Transcribe button 6130 located next to the CogI label title 6210 (see Icon description below)”; conversation transcriptions and the audio segment can be outputted at the same time). 

Re claim 5:
5. The method of claim 1, further comprising correcting at least one word in one or more of: the output text string, the first text string, and the second text string based on input obtained from a device associated with the CA (Cromack, [0041]; [0086]). 

Re claim 11:


Re claim 13:
13. The method of claim 12, wherein the ASR system includes first and second ASR engines, the first ASR engine used to generate the first text string and the second ASR engine used to generate the second text string, the second ASR engine trained to the voice of the call assistant (Cromack, [0038], “training its speech recognizers, for both speaker-dependent … models, on the actual speech of each speaking participant”; [0080], “the quality level of computer automated speech recognition is dramatically improved when the recognizer has been trained to service a single speaker”; the recognizer can be trained for a single speaker; [0039], “Voice-writer-is a human trained to use an automatic speech-recognition system (which has conversely been trained to recognize the individual voice-writer) who listens to untrained speakers' utterances and enunciates those utterances into the speech-recognizer for transcription”; Voice-writer – a call assistant; "Voice-writer" generates a second text string). 

Re claim 14:
14. The method of claim 12, wherein the output text string includes one or more first words from the first text string and one or more second words from the second text string (Cromack, [0041]). 

Re claim 15:
15. The method of claim 12, further comprising correcting at least one word in one or more of: the output text string, the first text string, and the second text string based on input obtained from a device associated with the call assistant (Cromack, [0041]). 

Re claim 19:
19. The method of claim 1 wherein the step of obtaining a second text string includes receiving a second voice signal that is a revoicing by the CA of the HU's voice signal, using a second ASR engine to 

Re claim 20:
20. At least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 12 (Cromack, [0066]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9, 16-18, 21-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cromack et al. (US 2009/0306981 A1) in view of Kahn (US 2006/0167686 A1; known here as Kahn’686).
Re claims 26, 27:
26. Cromack teaches a method (Cromack, Abstract) comprising: 
obtaining a hearing user's (HU's) voice signal originating at a first device during a communication session between the first device and a second device, the communication session configured for verbal communication such that the HU's voice signal includes speech (Cromack, fig. 1, “Conversation Contributors 1-N 100”; [0029] – [0031], “Conversation Attendees”, “Conferees” are hearing users; [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition”); 
obtaining a first text string that is a transcription of the HU's voice signal, the first text string generated by a first automatic speech recognition (ASR) engine using the HU's voice signal wherein the first ASR engine is not trained to a specific user's voice signal (Cromack, [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition ... The CES alleviates these problems without requiring explicit speech -recognizer training for each speaker ... for … speaker-independent models … an automatic speech-recognition system (which has conversely been trained to recognize the individual voice-writer”; figs. 10 – 16; [0088]; The ASR in Cromack can be trained to be a speaker-independent model or “not trained to a specific user’s voice signal”); 
obtaining a second text string that is a transcription of a second voice signal, the second voice signal including a revoicing of the HU's voice signal by a call assistant and the second text string generated by a second ASR engine using the second voice signal, the second ASR engine trained to the voice of the call assistant (Cromack, [0039], “Voice-writer-is a human trained to use an automatic speech-recognition system (which has conversely been trained to recognize the individual voice-writer) who listens to untrained speakers' utterances and enunciates those utterances into the speech-recognizer for transcription”; Voice-writer – a call assistant; "Voice-writer" generates a second text string) and the second text string generated by a second ASR engine using the second voice signal wherein the second the recognizer has been trained to service a single speaker”; the recognizer can be trained for a single speaker); 
generating an output text string from the first text string, the second text string; and providing the output text string as a transcription of the speech to the second device for presentation during the communication session substantially concurrently with the presentation of the HU's voice signal by the second device (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”; [0084], “the user may subsequently request that the service transcribe a note from the audio recording by clicking the Transcribe button 6130 located next to the CogI label title 6210 (see Icon description below)”; conversation transcriptions and the audio segment can be outputted at the same time). 

27. Cromack teaches a system (Cromack, Abstract) comprising: 
one or more processors; and 
at least one non-transitory computer-readable media coupled to the one or more processors, the at least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by the one or more processors cause the system to perform operations (Cromack, [0065] – [0066], “host software”), the operations comprising: 
obtain a hearing user's (HU's) voice signal originating at a first device during a communication session between the first device and a second device, the communication session configured for verbal communication such that the HU's voice signal includes speech (Cromack, fig. 1, “Conversation Contributors 1-N 100”; [0029] – [0031], “Conversation Attendees”, “Conferees” are hearing users; [0038], “Automatic Speech-Recognizer (ASR) … automatic speech -recognizers are quite accurate at speaker-independent speech-recognition”); 

obtain a second text string that is a transcription of a second voice signal, the second voice signal including a revoicing of the HU's voice signal and the second text string generated by the ASR technology using the second voice signal Cromack, [0039], “Voice-writer-is a human trained to use an automatic speech-recognition system (which has conversely been trained to recognize the individual voice-writer) who listens to untrained speakers' utterances and enunciates those utterances into the speech-recognizer for transcription”; Voice-writer – a call assistant; "Voice-writer" generates a second text string; 
generate an output text string from the first text string, the second text string; and provide the output text string as a transcription of the speech (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”; [0084], “the user may subsequently request that the service transcribe a note from the audio recording by clicking the Transcribe button 6130 located next to the CogI label title 6210 (see Icon description below)”; conversation transcriptions and the audio segment can be outputted at the same time).

Cromack does not explicitly disclose obtaining a third text string that is a transcription of the HU's voice signal, the third text string generated by a third ASR engine; generating an output text string from the first text string, the second text string, and the third text string.  Cromack does not explicitly disclose obtain a third text string that is a transcription of the first audio data, the third text string generated by the automatic speech recognition technology; generate an output text string from the first text string, the second text string, and the third text string.

Kahn’686 teaches a system and method for creating a final text from an audio file.  Kahn’686 further teaches the step includes (Claim 26) obtaining a third text string that is a transcription of the HU's voice signal, the third text string generated by a third ASR engine; generating an output text string from the first text string, the second text string, and the third text string; (Claim 27) obtain a third text string that is a transcription of the first audio data, the third text string generated by the automatic speech recognition technology; generate an output text string from the first text string, the second text string, and the third text string. (Kahn’686, fig. 2, 213 - “Second Speech Engine 213” – A third ASR engine; 212 – “First Speech Engine 211” – First ASR engine; [0102], “speech editor 225 may be viewed as a front-end tool by which a correctionist corrects verbatim text to be submitted for speech training or corrects final text”; [0122], “the phrases are arranged irrespective of the utterances, even   to the point of overlapping utterance placeholder characters”; [0100], “The computer will generate transcription in real time and a .dra session file that aligns audio and text”).  Therefore, in view of Kahn’686, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cromack, by providing a second speech engine as taught by Kahn’686, so that the transcribed file from the second speech engine provides a comparison text from which the transcribed file "A" from the first speech engine may be compared and the differences highlighted.  The speech editor may track the individual differences and matches between the two transcribed texts and display both of these files, complete with highlighted differences and unhighlighted matches to the correctionist. (Kahn’686).

Re claims 6 - 7:
Cromack does not explicitly disclose a third text string generated by the first ASR engine.  Kahn’686 teaches a system and method for creating a final text from an audio file (Kahn’686, Abstract).  Kahn’686 further teaches 6. The method of claim 1, wherein the input obtained from the device is based on a third 

Re claim 9:
9. The method of claim 6 wherein the first ASR engine persistently and automatically generates corrections to the first text string based on context within the first text string (Cromack, [0038], “Speech-recognizers using a functional syntactical model, in which words are recognized in the context of a sentence”). 

Re claims 8, 21 – 22, 24:
Cromack does not explicitly disclose a third text string; nor disclose a third ASR engine.   Kahn’686 teaches the limitation in claims 8, 21 – 22 and 24 – 25; specifically, 8. The method of claim 1, further comprising obtaining a third text string that is a transcription of the HU's voice signal, the third text string generated by a third ASR engine, wherein the output text string is generated from the first text string, the second text string, and the third text string (Kahn’686, fig. 2, 213 - “Second Speech Engine 213” – A third ASR engine; 212 – “First Speech Engine 211” – First ASR engine).  21. The method of claim 8 wherein the first text string and the third text string are both estimates for different segments of the HU's voice 

Therefore, in view of Kahn’686, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cromack, by providing a second speech engine as taught by Kahn’686, so that the transcribed file from the second speech engine provides a comparison text from which the transcribed file "A" from the first speech engine may be compared and the differences highlighted.  The speech editor may track the individual differences and matches between the two transcribed texts and display both of these files, complete with highlighted differences and unhighlighted matches to the correctionist (Kahn’686). 

Re claim 25:
25. The method of claim 21 wherein the step of generating an output text string includes generating the output text string based on an alignment between the first text string and the second text string (Cromack, figs. 4,6, 8; figs. 10 – 16 show that the audio playback controls and transcription; a user may edit/insert a text string into a position (or align) of an ASR transcription (See fig. 15, 15100); [0081] – [0082]; [0081], “The subscriber can select the segment of audio to be replayed from any bookmarked … selected portions of the conversation along with related data), key word, or topic in this call or any previous conversation recorded in the subscriber's portfolio”).

Re claims 16 – 18:
Cromack does not explicitly disclose a third text string; nor disclose a third ASR engine.    Kahn’686 teaches 16. The method of claim 15, wherein the input obtained from the device is based on a third text string generated by the automatic speech recognition technology using the HU's voice signal.  17. The . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Cromack et al. (US 2009/0306981 A1) in view of Engelke et al. (US 2001/0005825 A1).
Re claim 10:
Cromack does not explicitly disclose a delay between second and first text string.   Engelke teaches the limitation: 10. The method of claim 1 further including the steps of tracking a delay between generation of the second text string and the first text string, the step of generating an output text string including selecting one or more words from the first text string when the delay is less than a threshold value and selecting one or more works from the second text string when the delay is greater than a threshold value (Engelke, [0006], “The delay before transmission of transcribed text may be adjusted, for example, dynamically based on error rates, perceptual rules, or call assistant or user preference”; [0031]; [0033]; Engelke set a time delay for a call assistant to make change to the machine transcription).   Therefore, in . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 73 of U.S. Patent No. 10917519 (‘519). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘519.  Claims 1 – 73 in ‘519 recite generate a first text string from a first ASR (i.e., ‘519, claims 1, 13), second text string from a second ASR (i.e., ‘519, claims 1, 13) and a third text string from a third ASR (i.e., ‘519, claims 43 – 45, 50). 

Claims 1 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 72 of U.S. Patent No. 10878721 (‘721). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘721.  Claims 1 – 72 in ‘721 recite generate a first text string from a first ASR (i.e., ‘721, claims 20, 22, 30, 34, 64, 70), second text string from a second ASR (i.e., ‘721, claims 20, 22, 30, 34, 64, 70) and a third text string from a third ASR (i.e., ‘721, claims 20, 22, 30, 34, 64, 70). 

Claims 1 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 61 of U.S. Patent No. 10389876  (‘876). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘876. Claims 1 – 61 in ‘876 recite generate a first text string from a first ASR (i.e., ‘876, claims 1, 3, 7), second text string from a second ASR (i.e., ‘876, claims 1, 3, 7) and a third text string from a third ASR (i.e., ‘876, claims 20, 22, 30, 34, 64, 70). 

Claims 1 – 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 19 of copending Application No. 16564393 (reference application) (‘393). the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘393.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715